FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

ASTRIUM S.A.S.; ASTRIUM, LTD.,          
              Plaintiffs-Appellants,
                v.                            No. 03-55499
TRW, INC.; PILKINGTON OPTRONICS,               D.C. No.
                                            CV-00-01169-DOC
INC.; CORNING NETOPTIX; OFC
CORPORATION; OPTICAL FILTER
CORPORATION,
             Defendants-Appellees.
                                        

ASTRIUM S.A.S.,                         
                           Plaintiff,
                  v.
TRW, INC.,
                         Defendant,
                                              No. 03-56213
                  v.
PILKINGTON OPTRONICS, INC.,                    D.C. No.
                                            CV-00-01169-DOC
     Third-party-plaintiff-Appellant,
                 v.
FOKKER SPACE B.V.; DUTCH SPACE
HOLDING B.V.; FOKKER SPACE &
SYSTEMS B.V.,
  Third-party-defendants-Appellees.
                                        




                             9125
9126              ASTRIUM S.A.S. v. TRW, INC.



ASTRIUM S.A.S.,                         
                           Plaintiff,
                  v.
TRW, INC.,
                         Defendant,
                v.                            No. 03-56214
CORNING NETOPTIX; OPTICAL FILTER               D.C. No.
                                            CV-00-01169-DOC
CORPORATION,
  Third-party-plaintiffs-Appellants,
                v.
FOKKER SPACE B.V.; DUTCH SPACE
HOLDING B.V.; FOKKER SPACE &
SYSTEMS B.V.,
 Third-party-defendants-Appellees.
                                        

ASTRIUM S.A.S.,                         
                           Plaintiff,
                  v.
TRW, INC.,
                         Defendant,
                 v.                           No. 03-56378
CORNING NETOPTIX; OPTICAL FILTER               D.C. No.
                                            CV-00-01169-DOC
CORPORATION; PILKINGTON
OPTRONICS, INC.,                                ORDER
   Third-party-plaintiffs-Appellees,
                 v.
FOKKER SPACE B.V.; DUTCH SPACE
HOLDING B.V.,
 Third-party-defendants-Appellants.
                                        
                ASTRIUM S.A.S. v. TRW, INC.             9127
       Appeal from the United States District Court
          for the Central District of California
        David O. Carter, District Judge, Presiding

                   Argued and Submitted
            July 24, 2006—Pasadena, California

                   Filed August 9, 2006

  Before: Ferdinand F. Fernandez, Pamela Ann Rymer and
             Richard R. Clifton, Circuit Judges.


                        COUNSEL

Julian Brew, Kaye Scholer, LLP, Los Angeles, California;
Steven S. Rosenthal (argued), Kay Scholer, LLP, Washington,
DC, for Astrium, S.A.S. and Astrium, Ltd., appellants.

Robert J. Becher and Fred G. Bennett (argued), Quinn Eman-
uel Urquhart Oliver & Hedges, LLP, Los Angeles, California,
for Northrop Grumman Space & Mission Systems Corp. (for-
merly known as TRW INC.); Mark R. Irvine and James W.
Hunt (argued), Mendes & Mount, LLP, Los Angeles, Califor-
nia, for Pilkington Optronics, Inc.; Ronald A. McIntire and
Chung H. Han, Perkins Coie, LLP, Santa Monica, California,
for Corning Netoptix, Inc., OFC Corporation, and Optical Fil-
ter Corporation, appellees.

Diane W. Wilson, Condon & Forsyth, LLP, New York, New
York, for Fokker Space B.V. and Dutch Space Holding B.V.,
third-party-defendants-appellees.


                          ORDER

  Astrium, S.A.S. and Astrium, Ltd. (collectively Astrium)
9128                ASTRIUM S.A.S. v. TRW, INC.
appeal the district court’s grant of summary judgment on
Astrium’s tort claims against a number of subcontractors1
after the alleged failure of solar arrays used to power telecom-
munications satellites.2 We dispose of the issues raised therein
in a memorandum disposition in which we affirm the district
court’s ultimate decision in Astrium I.

   However, we note that the discussion of the merits in the
district court’s published order was based upon a decision of
the California Court of Appeal as set forth in Robinson Heli-
copter Co., Inc. v. Dana Corp., 129 Cal. Rptr. 2d 682, 684,
697-99 (Ct. App. 2003). That decision was vacated by the
California Supreme Court when it granted review. In fact, the
decision of the California Supreme Court reached a conclu-
sion opposite to that of the California Court of Appeal. See
Robinson Helicopter Co., Inc. v. Dana Corp., 34 Cal. 4th 979,
993-94, 102 P.3d 268, 276, 22 Cal. Rptr. 3d 352, 362 (2004).

   Therefore, to avoid confusion, we vacate the portion of the
district court’s order which set forth the reasons for the dis-
trict court’s decision. That portion appears in part III of
Astrium I, 254 F. Supp. 2d at 1134-40.

   District court order VACATED in part.




   1
     Those are TRW, Inc.; and Corning Netoptix, Inc., Optical Filter Corpo-
ration, and OFC Corp. (collectively OFC).
   2
     See Astrium, S.A.S. v. TRW, Inc., 254 F. Supp. 2d 1129 (C.D. Cal.
2003) (Astrium I).
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2006 Thomson/West.